Case 1:16-cv-00696-BMC-GRB Document 334 Filed 05/21/19 Page 1 of 10 PageID #: 15575
                                                                    received
                                                                            HON.Brian M. Cogan
                                                                               MAY 2 I 2D19
                         UNITED STATES DISTRICT COURT FOR
                         THE EASTERN DISTRICT OF NEW YORK



  IN RE: DENTAL SUPPLIES ANTITRUST                          No. 1:16-CV-00696-BMC-GRB
  LITIGATION                                                ALL CASES



                     OBJECTION TO THE PROPOSED SETTLEMENT

         COMES NOW, Dr. William Roe, ("Objector" or|0HWM|n f) (a/k/a Bill W.

  Roe, Jr.), by his attorney Kearney D. Hutsier, and hereby files this objection as allowed

  by the Court's notice of class action.

         1.     The Proposed settlement is solely intended to benefit all Class Members

  consistent with applicable law. Thus, any such settlement must be fair, adequate and

  reasonable to those class members.

         2.    Your Objector is a Member of the defined Class during the applicable

  period (see Attachment A). Objector has not, to his recollection, ever objected to any
  class action settlement. Objector tentatively plans to attend the fairness hearing through
  his attorney but does not intend to call any witnesses.

        3.     On January 8, 2019, the Court gave conditional approval to an agreement
  between the Defendants and class representatives to settle this matter ("the Proposed
  Settlement.").

        4.     Your Objector has received notice in the mail regarding the potential

  settlement of subject case, and has become sufficiently acquainted with the Proposed
  Settlement to believe, as well as allege, that the Proposed Settlement is not fair,
  adequate, nor reasonable; all of which criteria are legal standards to be applied by this
Case 1:16-cv-00696-BMC-GRB Document 334 Filed 05/21/19 Page 2 of 10 PageID #: 15576
Case 1:16-cv-00696-BMC-GRB Document 334 Filed 05/21/19 Page 3 of 10 PageID #: 15577
Case 1:16-cv-00696-BMC-GRB Document 334 Filed 05/21/19 Page 4 of 10 PageID #: 15578
Case 1:16-cv-00696-BMC-GRB Document 334 Filed 05/21/19 Page 5 of 10 PageID #: 15579
Case 1:16-cv-00696-BMC-GRB Document 334 Filed 05/21/19 Page 6 of 10 PageID #: 15580
Case 1:16-cv-00696-BMC-GRB Document 334 Filed 05/21/19 Page 7 of 10 PageID #: 15581
Case 1:16-cv-00696-BMC-GRB Document 334 Filed 05/21/19 Page 8 of 10 PageID #: 15582
Case 1:16-cv-00696-BMC-GRB Document 334 Filed 05/21/19 Page 9 of 10 PageID #: 15583
Case 1:16-cv-00696-BMC-GRB Document 334 Filed 05/21/19 Page 10 of 10 PageID #: 15584
